Citation Nr: 0718132	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a gunshot wound (GSW) to the left side.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to August 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In a November 1981 rating decision, the RO, in 
pertinent part, granted service connection for a GSW to the 
left side and assigned an initial noncompensable rating, 
effective October 20, 1980.  In May 1982, the veteran 
testified at an RO hearing; a copy of the transcript is 
associated with the record.

In a February 2003 action, the RO reduced the veteran's 
disability compensation to the 10 percent rate effective from 
the 61st day of the veteran's incarceration for a felony.  
The veteran was scheduled for a Central Office (CO) hearing 
in April 2004, but failed to appear.  As such, his hearing 
request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).

In May 2005 the Board remanded this matter for further 
development and to afford RO consideration of additional 
medical evidence received.  This matter is returned to the 
Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for residuals of his shell fragment wounds.  

The Board in its May 2005 remand is noted to have found that 
an examination is necessary to ascertain the current level of 
disability of the veteran's residuals of service-connected 
residuals of a fragment wound to the left side.  The Board 
pointed out the most recent VA examination done in 1981 was 
inadequate because, it did not provide the clinical findings 
needed to rate any muscle damage or scarring.  The matter was 
also remanded to provide the veteran the opportunity to 
submit or to advise the VA of any additional medical evidence 
that may be pertinent.  The veteran is noted to have 
responded in August 2006 that he had no additional evidence 
to submit.  The available evidence of record is noted to 
include records from the correctional facility from May 2002 
to December 2004, VA records and examination reports prior to 
1982 and service medical records.  These records are not 
sufficient for the purposes of ascertaining the current 
severity of his service-connected gunshot wound disability.  
The more recent records from his correctional facility fail 
to mention the residuals of his gunshot wound, other than an 
undated health history which noted a history of the gunshot 
wound, but made no references to residuals.  

After this matter was remanded, the veteran was scheduled to 
attend a VA examination in February 2006 at the Chillicothe 
VA Medical Center.  However a CAPRI report indicates that the 
examination was canceled on the basis that the veteran 
refused to attend the examination at this facility.  An e-
mail follow up by the Appeals Management Center dated in July 
2006 clarified that the veteran had been scheduled for a VA 
examination at the VA medical center in Chillicothe in 
February 2006 and that the examination had been cancelled.  
The CAPRI report was noted to indicate that the veteran had 
refused to attend the examination at this location.  On 
contacting an individual at the Chillicothe VA Medical Center 
the AMC personnel was told that the prison would not release 
the veteran for his VA examination, and that the State of 
Ohio in general would not release incarcerated veterans to 
attend VA examinations.  

Although the veteran is not allowed to be released from 
prison to attend the VA examination, it does not appear that 
further attempts were made to provide for an alternative to 
an examination onsite at a VA Medical Center, to include a 
possible fee basis examination or examination by a VA 
physician onsite at the correctional facility, as directed by 
the Board in its May 2005 remand.  The Board pointed out that 
the United States Court of Appeals for Veterans Claims has 
indicated that, even though incarcerated, a veteran should be 
accorded the same assistance as his fellow, non-incarcerated 
veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
While VA does not have authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  Bolton, 8 Vet. App. 
191.  Therefore, this case must be remanded for compliance 
with the Board's May 2005 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The AOJ should make arrangements for 
the veteran to be afforded muscle and skin 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of a fragment wound to the left 
side.  In view of the veteran's 
incarceration, VA should have the 
examination conducted by a fee-basis 
physician or by a qualified medical 
professional from the Chillicothe State 
Prison where he is housed, to examine the 
severity of any skin and/or muscle damage 
at the Chillicothe State Prison, in 
Chillicothe, Ohio where he is housed, or 
at a facility of the prison's choosing.  
The VA's effort in this regard should be 
documented in the claims file.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file, this REMAND, and treatment records 
must be made available to, and be reviewed 
by, the examiner(s) in connection with the 
examination(s), and their reports should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination studies to 
ascertain whether there are any retained 
foreign bodies.

First, the examiner of the veteran's 
muscles is to determine the nature and 
extent of the veteran's residuals of a 
fragment wound to the left side to his 
muscles.  If range of motion studies 
demonstrate any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The examiner should specify any 
anatomical damage, identify the muscle 
groups involved, indicate whether there 
are any retained foreign bodies, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness.

Second, the examiner of the veteran's skin 
should expressly give the extent of the 
scarring related to fragment wound 
residuals to the left side in square 
inches or square centimeters, should 
indicate whether the veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), poorly nourished with 
repeated ulceration, or tender and/or 
painful on objective demonstration, and 
whether the scarring results in weakness, 
limits the function of, or causes limited 
motion of, the affected part.

The examiner(s) should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



